Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 11/4/22 is acknowledged. Therefore, Examiner will exam elected embodiment shown in fig 7-8 and elected claims 1-13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu (US 20150215692 A1) in view of RYU (US 20160295711 A1) and Lee (US 20140267097 A1).
Regarding claim 1, Yu disclosed An image sound device (abstract; fig 1-10)  comprising: a housing comprising an upper end portion that comprises an opening and a storage space inside the housing (abstract); a display comprising a display area for displaying video contents (at least fig 5); a lifter (at least fig 2); a speaker (abstract); a motor controller (paragraph [49]-[52]) configured to control the lifter wherein the display is positioned at least three height positions; and a controller configured to control the display to display an image on the display area and output sound (abstract), wherein the display area of the display is positioned by the motor controller at one of: a first position where the display area of the display is not exposed from the top end of the housing (abstract); a second position where the display area of the display is completely exposed from the top end of the housing (at least fig 1-10).
Yu lacks teaching: a third position where the display is moved upward out of the housing through the opening of the upper end portion of the housing such that a partial portion of the display area of the display is maintained in a vertically standing position outside the housing, and wherein the controller is configured to: output only sound through the speaker without displaying an image in a state where the display area of the display is disposed in the first position; and output information of the sound on the partial portion of the display area of the display when the display area of the display is in the third position. 
RYU teaches an image sound device comprising: a motor controller which can control the motor to selectively rotate to multiple different rotation angles (paragraph [340]-[342]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a motor controller which can control the motor to selectively rotate to multiple different rotation angles) and modify to previous discussed structure (modified to YU’s motor structure) so as to have (YU in view of RYU): a third position where the display is moved upward out of the housing through the opening of the upper end portion of the housing such that a partial portion of the display area of the display is maintained in a vertically standing position outside the housing (modified by RYU’s motor controller which can control the motor to rotate to some certain angles, halfway toward the fully extend position or 2nd position). 
The motivation to modify the previous discussed structure with the current feature (adjustable motor controller) is to provide more viewing options to the user.

YU in view of RYU lacks teaching: wherein the controller is configured to: output only sound through the speaker without displaying an image in a state where the display area of the display is disposed in the first position; and output information of the sound on the partial portion of the display area of the display when the display area of the display is in the third position.
Lee teaches a display with a separate audio output unit which can control the output audio including the volume; and output information of the sound on the partial portion of the display area of the display (paragraph [121]-[125] ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure so as to have (YU in view of RYU and LEE): the controller is configured to: output only sound through the speaker  (a separate audio controller by Lee) without displaying an image in a state where the display area of the display is disposed in the first position (YU and/or Lee are able to control to not displaying an image in a state where the display area of the display is disposed in the first position; Lee can further control the audio by an audio controller separately); and output information of the sound on the partial portion of the display area of the display (modified by LEE) when the display area of the display is in the third position (Modified by RYU).
The motivation to modify the previous discussed structure with the current feature (audio controller; image control; and output information of the sound on the partial portion of the display area) is to provide more output features to the user.
With regard claim 13, the above discussed art further disclosed the motor controller is further configured to: control the lifter to move the display upward out of the housing through the opening of the upper end portion of the housing (YU’s fig 1-7). 
Yu lacks teaching: an exposed portion of the display area of the display is maintained in the vertically standing position outside the housing and an aspect ratio of the exposed portion of the display area of the display is 21:9; and output a video content on the display area of the display, while the exposed portion of the display area of the display is disposed outside the housing.
RYU further teaches (as discussed above): an image sound device comprising: a motor controller which can control the motor to selectively rotate to multiple different rotation angles (paragraph [340]-[342]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a motor controller which can control the motor to selectively rotate to multiple different rotation angles) and modify to previous discussed structure (modified to YU’s motor structure) so as to have (YU in view of RYU): an exposed portion of the display area of the display is maintained in the vertically standing position outside the housing and an aspect ratio of the exposed portion of the display area of the display is 21:9 (modified by RYU’s motor controller which can control the motor to rotate to some certain angles, halfway toward the fully extend position or 2nd position, to set an aspect ratio of the exposed portion of the display area of the display is 21:9). 
The motivation to modify the previous discussed structure with the current feature (adjustable motor controller) is to provide more viewing options to the user. 
Modified YU lacks teaching: output a video content on the display area of the display, while the exposed portion of the display area of the display is disposed outside the housing (at least fig 5, fig 8-9).
Above cited Lee further teaches selective output a video content on a selected portion of the display area of the display. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (selectively output video content on the display area of the display) and modify to previous discussed structure (modified to output a video content on the display area of the display, while the exposed portion of the display area of the display is disposed outside the housing) so as to further provide more display options for the modified structure. 




Allowable Subject Matter
Claims 2 and dependent claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the lifter comprises: a supporting plate configured to support the display; a first link rotatably disposed at one end of the supporting plate; a first rack gear rotatably connected to the another end of the first link such that the first link and the first rack gear are disposed to form a first angle; a second link rotatably disposed at another end of the supporting plate; and a second rack gear rotatably connected to the another end of the second link such that the second link and the second rack gear are disposed to form a second angle; wherein the motor controller is further to control the lifter to move the display upward out of the housing by increasing the first angle and the second angle, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Yu (US 20150215692 A1) in view of RYU (US 20160295711 A1) and Lee (US 20140267097 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841